DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A pixel circuit, comprising:
a light-emitting element;
a driving sub-circuit having a light-emitting control terminal for receiving a light- emitting control signal and an output terminal connected to a first terminal of the light-emitting element, wherein the driving sub-circuit is configured to provide current for causing the light-emitting element to emit light to the light-emitting element under control of a light-emitting control signal;
a reset sub-circuit having a reset signal terminal for receiving a reset signal, wherein the reset sub-circuit is connected to the driving sub-circuit and the first terminal of the light-emitting element, and is configured to reset the driving sub-circuit and the first terminal of the light-emitting element under control of the reset signal;
a data writing sub-circuit having a first control signal terminal for receiving a first control signal, wherein the data writing sub-circuit is connected to the driving sub-circuit 
a sensing sub-circuit having a first signal terminal connected to a data signal line, a second signal terminal connected to a read signal line, and a second control signal terminal for receiving a second control signal, wherein the sensing sub-circuit is connected to the data writing sub-circuit, 
wherein the sensing sub-circuit is configured to: receive a data signal via the first signal terminal, and transmit the data signal to the data writing sub-circuit under control of the second control signal; and sense an external input, and read the sensed external input into the read signal line under control of a read control signal, and 
wherein the sensing sub-circuit comprises:
a sensing element, wherein a first terminal of the sensing element is connected to a first voltage terminal, and a second terminal of the sensing element is connected to a first node; and
a first transistor, wherein a gate of the first transistor is connected to the second control signal terminal, a first electrode of the first transistor is connected to the data signal line, and a second electrode of the first transistor is connected to the first node,
wherein the first node is directly connected to the read signal line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/24/2022